Notice of Allowability
Claims 1-15 are allowable with respect to all statutes for determining patentability, as noted herein, in consideration of the amendments and applicant’s remarks presented in the reply dated 03 March 2021.
Applicant’s remarks on p. 20 with respect to the claim objections raised in the prior Office Action have been fully considered.  The objections are withdrawn in view of the amendments.
Applicant’s remarks on p. 21 with respect to the rejections raised under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) for lack of complete disclosure of the algorithm and indefiniteness, respectively, have been fully considered.  The rejections are withdrawn in view of the amendments for the reasons noted in the Interview Summary dated 02 March 2021.
	Applicant’s remarks and relevant citations from the specification with respect to the rejection under 35 U.S.C. 101 on pp. 22-37 have been fully considered.  The amendments sufficiently integrate the abstract idea(s) recited with a particular machine in the form of the electromagnetic sources associated with the image acquisition steps/functions in a manner that excludes the processor merely being used to access stored data and used as a tool to apply abstract idea(s) to that data.  Additionally, applicant’s remarks with respect to the underlying inventive concept, in relation to the precedential decision in Ex parte Smith (p. 30) and the relevant citations from the specification (pp. 23-27 and 33-32) are persuasive.  The ordered combination of elements set forth in each of independent claims 1, 13, 14, and 15 are sufficiently integrated into an inventive concept.  The rejection is withdrawn in view of applicant’s remarks and the amendments to exclude merely accessing and manipulating stored data.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Hoekstra, can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793